Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the piston is spaced apart from the first biasing mechanism when the piston is in the intermediate position (claim 16 line 13-15; in the intermediate positions of fig 1C and 2C, the piston touches the first biasing mechanism; see objection to the specification and 112b rejection) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the piston is spaced apart from the first biasing mechanism .
The specification states: in FIG. 1C…the piston 40 contacts or engages the biasing mechanism 60. In an embodiment, the pre-loaded biasing force Fi of the biasing element 62 causes the movable member 64 to abut both the piston 40 and the abutment 68” (page 11 line 14-16, emphasis added) and “FIG. 1C is a schematic section view of the actuator assembly of FIGS. 1A-1B, showing the actuator of the actuator assembly in an intermediate third position between the first position and the second position” (page 3 line 29-31); which indicates that in the intermediate position the piston contacts rather than is spaced from the first biasing mechanism. Note that there are the same entries for fig 2C (see objection to the drawigns and 112b rejection).

Claim Rejections - 35 USC § 112
Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 16 line 1 “the piston is spaced apart from the first biasing mechanism when the piston is in at least one of the second position and the intermediate position” is confusing, since all the intermediate positions (fig 1C and 2C) disclose and show the piston (40) contacting, rather than spaced apart from, the first biasing mechanism (60, including 64; see objection to the drawings and specification).
In claim 20 line 2 “a linear stop” is confusing, since it is another identifier for the “abutment” of line 1.
In claim 31 line 3-4 “the opening is configured to receive a portion of the piston therethrough” is confusing, since the portion of the piston (48) is the same as the “actuating member” of claim 16 line 11.
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 32-35 and are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by each of EP 2843267, Fr 801618 and Sarcoma (5125326). 
EP 2843267 discloses an actuator assembly comprising a one-piece solid piston (46) at least partially disposed in a housing (2) and dividing the housing into a first and a second chambers (respectively 66, 23), respectively including first and second biasing mechanisms (25a, 25b, respectively; claim 32; part of 35); wherein the first and second chambers are substantially fluid-tight (respectively due to seal 32); respective claims 33, 34); wherein a sealing member  (32) disposed about the piston, militates against a flow of at least one fluid directly from one of the first chamber and the second chamber into a remaining one of the first chamber and the second chamber (rest of claim 35).
Fr 801618 discloses an actuator assembly comprising a one-piece solid piston (1) at least partially disposed in a housing (2) and dividing the housing into a first and a second chambers (respectively containing 4, 5), respectively including first and second biasing mechanisms (4, 5, respectively; claim 32; part of 35); wherein the first and second chambers are substantially fluid-tight (respectively due to seal in 1); respective claims 33, 34); wherein a sealing member  (in 1) disposed about the piston, militates against a flow of at least one fluid directly from one of the first chamber and the second chamber into a remaining one of the first chamber and the second chamber (rest of claim 35).
.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 22-26 and 28-30 are rejected under 35 U.S.C. § 103 as being unpatentable over Sarcoma (5125326) in view of Bai et al (2012 0144945). Sarcoma discloses an actuator assembly for a gear assembly of a vehicle (e.g. column 2 line 38-41) comprising a housing (12, 20) has a center bore, and contains first (62, 44) and second (60) biasing mechanisms, each including a biasing element (62, 60, respectively- part of claim 17); a solid piston (including 42, 48), in the housing and selectively positionable between first and second positions (fig 2 and 3, respectively), and an intermediate position (fig 1) between first and second positions; a second end (102) of the piston contacts the second biasing mechanism when the piston is in the first, second, and intermediate positions; a first end (100), the piston contacts the first biasing mechanism, when in the first and intermediate positions, and is spaced apart from the first biasing mechanism when the piston is in the second position, with the piston not spaced apart from a movable member (44- rest of claim 17) of the first . 
Bai et al teaches, for an actuator assembly for a gear assembly (130, fig 7) with a solid piston (14) selectively positionable between first (fig 1C) and second (similar to fig 1A) positions, and an intermediate position (fig 1B) between first and second positions, in a housing (12) containing a first biasing mechanism (40), including a biasing element (42) and a movable member (44), such that a first end of the piston contacts the first biasing mechanism, when in the first and intermediate positions, and is spaced apart from the first biasing mechanism when the piston is in the second position; that the movable member is a flat ring (e.g. fig 1A), such that the piston is spaced apart from the first biasing mechanism when in the second position.
Since the movable members of the first biasing mechanisms of Sarcoma and Bai et al contact the first ends of the pistons; it would have been obvious at the time the invention was made to one having ordinary skill in the art to the make the movable member of the first biasing mechanism of Sarcoma a flat ring, such that the piston is spaced apart from the first biasing mechanism when in the second position, as taught by Bai et al, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner.

Sarcoma discloses the first biasing mechanism includes a biasing element (62) and a generally disc-shaped (claim 19) movable member (44, replaced by a flat disc; claim 17); the first biasing mechanism is disposed about a stem portion (38, of the piston) formed within the housing (claim 18); the movable member abuts an abutment (53) when the piston does not engage with the first biasing mechanism (claim 20); a biasing force of the first biasing mechanism is greater than a biasing force of the second biasing mechanism (column 3 line 22-23; claim 22); first (containing 62) and second (containing 60) cavities are formed in the center bore (claim 23); , with a diameter of the first cavity larger than a diameter of the second cavity, which forms a shoulder (53; .

Claims 16-22, 26, 28-29 and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over FR 801618 in view of Sarcoma (5125326). FR 801618 discloses an actuator assembly comprising a housing (2) has a center bore, and contains first (4, 6) and second (5, 10, 11) biasing mechanisms, each including a biasing element (4, 5, respectively) and movable members (6; 10, 11- claim 17, for the first biasing mechanism); a solid piston (1), in the housing and selectively positionable between first and second positions (moved to left and right of the fig, respectively), and an intermediate position (the fig) between first and second positions and first (55); a second end (right side) of the piston contacts the second biasing mechanism when the piston is in the second and intermediate positions, and is spaced apart from the second biasing mechanism, including the movable member (44), in the first position; a first end (left side) of the piston contacts the first biasing mechanism, when in the first and intermediate positions, and the piston is spaced apart from the first biasing mechanism when the piston is in the second position; and the second end of the piston includes an actuating member (3) extending outwardly away from the first biasing mechanism; but does not disclose that the piston contacts from the second biasing mechanism when in at least the second first position or that a biasing force of the first biasing mechanism is greater than a biasing force of the second biasing mechanism (claim 22).


Since FR 801618 has a movable member of the second biasing mechanism and Sarcoma teaches eliminating the movable member of the second biasing mechanism; it would have been obvious at the time the invention was made to one having ordinary skill in the art to the remove the movable member of the second biasing mechanism of FR 801618, such that the piston contacts the second biasing mechanism (i.e. biasing element) in the first position and a biasing force of the first biasing mechanism is greater than a biasing force of the second biasing mechanism, as taught by Sarcoma, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner.

FR 801618 discloses the movable member (4) of first biasing mechanism is generally disc-shaped (6, claim 19; see above for claim 17); the movable member abuts an abutment (9), on a stem portion (7) formed within the housing (claim 21), when the piston does not engage with the first biasing mechanism (claim 20); the first biasing mechanism is disposed about the stem portion (7; claim 18); the piston divides the housing into first (13) and second (12) chambers ( claim 26), which respectively includes the first and second biasing mechanisms (claim 28); a sealing member (unnumbered, page 1 paragraph 9 of translation) disposed about the piston, which militates against a flow of at least one fluid directly from one of the first chamber and the second chamber into a remaining one of the first chamber and the second chamber (claim 29); and the housing is sealed, having only first (15) and second (14) fluid conduits, and an opening receivimg a portion of the piston (3; claim 31).
27 is are rejected under 35 U.S.C. § 103 as being unpatentable over each of Sarcoma (5125326) in view of Bai et al (2012 0144945) or FR 801618 in view of Sarcoma (5125326), and further in view of EP 2843267. The modified Sarcoma and FR 801618 each discloses all of the elements of claim , as discussed above; but does not disclose that the first chamber is in fluid communication with a first fluid source and the second chamber is in fluid communication with a second fluid source.
EP 2843267 teaches, for a solid piston dividing a housing (2) into first and second chambers (6a, 6b); the first chamber is in fluid communication with a first fluid source (40a) and the second chamber is in fluid communication with a second fluid source (40b). Note that these provide access to either 47 or 36.
Since each of the modified Sarcoma and FR 801618 include first and second chambers and EP 2843267 teaches connecting the respective chambers to respective sources; it would have been obvious at the time the invention was made to one having ordinary skill in the art to place the first chamber of each of the modified Sarcoma and FR 801618 in fluid communication with a first fluid source and the second chamber in fluid communication with a second fluid source, as taught by EP 2843267, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 
Note that the disclosure is not specific as to what the first and second sources are, and therefore can include separate valves allowing flow to the chambers.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745